Opinion issued November 17, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00300-CV
                            ———————————
         SUMMIT INDUSTRIAL CONSTRUCTION LLC, Appellant
                                        V.
             UTICA EAST OHIO MIDSTREAM, LLC, Appellee


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-03174


                       MEMORANDUM OPINION

      Appellant Summit Industrial Construction, LLC has filed an unopposed

motion to dismiss its appeal. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                        2